                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

             WALTER PEETE,

                Plaintiff,
                                                    Case No. 20-cv-12872
                    v.
                                                 U.S. DISTRICT COURT JUDGE
                                                    GERSHWIN A. DRAIN
        CITY OF DETROIT, ET AL.,

            Defendants.
   ______________                     /

  OPINION AND ORDER GRANTING DEFENDANT CITY OF DETROIT
    POLICE DEPARTMENT’S PARTIAL MOTION TO DISMISS [#3]

                                 I. INTRODUCTION

      On June 29, 2020, Plaintiff Walter Peete (“Plaintiff”) initiated this action

against Defendants Officer Brent, Officer Danescu, Officer Marroquin, the City of

Detroit, and the City of Detroit Police Department in the Wayne County Third

Circuit Court. See ECF No. 1, PageID.7. The City of Detroit and City of Detroit

Police Department removed the case to this Court on October 27, 2020. See id. The

Complaint alleges that the Defendant Officers infringed on Plaintiff’s constitutional

rights and violated state law following an encounter on February 2, 2018. See id. at

PageID.9.

      Presently before the Court is Defendant City of Detroit Police Department’s

Partial Motion to Dismiss, filed on November 4, 2020. ECF No. 3. Plaintiff never


                                          1
filed a Response to Defendant’s Motion, and the time to do so has expired. See E.D.

Mich. L.R. § 7.1(e)(1)(B). Upon review of Defendant’s submission, the Court

concludes that oral argument will not aid in the disposition of this matter. Therefore,

the Court will resolve the instant motion on the briefs. See E.D. Mich. L.R. §

7.1(f)(2). For the reasons that follow, the Court will GRANT the Defendant City of

Detroit Police Department’s Partial Motion to Dismiss [#3].

                                II. FACTUAL BACKGROUND

       On February 2, 2018, Plaintiff Walter Peete was walking along Eight Mile

Road in Detroit, Michigan when he was approached by three Detroit Police

Department officers in an unmarked police vehicle. See ECF No. 1, PageID.9.

Plaintiff alleges that the police officers did not identify themselves when they asked

him to stop walking, and thus “Plaintiff, fearing for his life[,] began to lawfully run

away from the Defendants.” Id. A scuffle ensued between Plaintiff and the

Defendant officers. Id. As Plaintiff attempted to run away once more, Defendants

shot Plaintiff twelve times. Id. at PageID.10. Plaintiff states that he “was mortally

wounded and will require special medical and psychological treatment for the rest

of his life” as a result. Id.

       Plaintiff’s Complaint brings five federal and state claims against Defendants,

including a violation of the Fourth Amendment, a Monell municipal liability claim,

gross negligence, negligence, and negligent infliction of emotional distress. Id. at


                                          2
PageID.11-17. The City of Detroit and the City of Detroit Police Department

removed the action to this Court on October 27, 2020. Id. at PageID.1. As of the

date of this Order, the Defendant Officers Brent, Danescu, and Marroquin have not

been served by Plaintiff. The City of Detroit Police Department now moves for

partial dismissal from this action.

                               III. LEGAL STANDARD

      Federal Rule of Civil Procedure 12(b)(6) governs motions to dismiss. The

court must construe the complaint in favor of the plaintiff, accept the allegations of

the complaint as true, and determine whether plaintiff's factual allegations present

plausible claims. See Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, a

complaint must “allege enough facts to make it plausible that the defendant bears

legal liability.” Agema v. City of Allegan, 826 F.3d 326, 331 (6th Cir. 2016). The

facts need to make it more than “merely possible that the defendant is liable; they

must make it plausible.”       Id. “Bare assertions of legal liability absent some

corresponding facts are insufficient to state a claim.” Id. A claim will be dismissed

“if the facts as alleged are insufficient to make a valid claim or if the claim shows

on its face that relief is barred by an affirmative defense.” Riverview Health Inst.,

LLC v. Med. Mut. Of Ohio, 601 F.3d 505, 512 (6th Cir. 2010).

      Further, when a plaintiff fails to file a response to a motion to dismiss, his

claims may be deemed abandoned. Williams v. Chase Bank, No. 15-10565, 2015


                                          3
WL 4600067, at *3 (E.D. Mich. July 29, 2015) (citing Bazinski v. JPMorgan Chase

Bank, N.A., 2014 WL 1405253, *1–2 (E.D. Mich. 2014)). A plaintiff’s failure to

respond “means that the Court could simply grant the motion as unopposed.” Id.

(citing Wheeler v. Long Beach Mortg. Co., 2015 WL 1637619, *2 (E.D. Mich.

2015)). Nevertheless, this Court has independently examined the statements in both

Plaintiff’s Complaint and the present Motion and has determined that dismissal of

the City of Detroit Police Department is appropriate for the reasons that follow.

                                   IV. DISCUSSION

      Under Michigan law, “[a] suit against a city police department in Michigan is

one against the city itself, because the city is the real party in interest.” Haverstick

Enterprises, Inc., v. Financial Federal Credit, Inc., 32 F.3d 989, 992 n.1 (6th Cir.

1994) (dismissing plaintiff’s claims against the police department because it is a

creature of the municipality and may not be sued independently); see also Boykin v.

Van Buren Twp., 479 F.3d 444, 450 (6th Cir. 2007) (“Van Buren Township Police

Department is subsumed within the Van Buren Township as a municipal entity to be

sued under § 1983, and thus the Police Department was improperly included as a

separate defendant in Boykin’s suit.”). As such, Plaintiff erroneously brought his

claims against the City of Detroit Police Department, which cannot be sued as a

separate municipal entity. It is therefore entitled to dismissal from the instant action.




                                           4
                              V. CONCLUSION

     Accordingly, Defendant City of Detroit Police Department’s Partial Motion

to Dismiss [#3] is GRANTED.

     IT IS SO ORDERED.



                                   s/Gershwin A. Drain__________________
                                   GERSHWIN A. DRAIN
                                   UNITED STATES DISTRICT JUDGE

Dated: May 28, 2021



                       CERTIFICATE OF SERVICE

         Copies of this Order were served upon attorneys of record on
              May 28, 2021, by electronic and/or ordinary mail.
                             /s/ Teresa McGovern
                                 Case Manager




                                      5
